Case 8:20-cv-01068-PX Document 1-1 Filed 04/27/20 Page 1 of 7

 

Anica nettle oH SOW
Z insrumpeitil

Cuisending Heaom Apheroment
pte ee 1995 Fa ur

Ub VL ode i ClLERKE- > i? i OVNeetd be
‘ Case 8:20-cv-01068-PX Document 1-1 Filed 04/27/20 Page 2 of 7

 

Ts Certificate off Distinguished Dehievement

ts awarded. ANTONETTE JEFFERSON

0 JOSEPH R. KEENE ELEMENTARY Leh ool

 

in recognition of wilsturnant acquired as winner o

Te Onieriean abegion Lhool PArward.

Gh Further (aca gnition of the possession of Foose

high utiltier of | (Curate, FE nor, Baadershis, (Patriotism,
Lholarship and Eervice which are necessary to the preser-
vation and protection of the fundamental instibations of our

government ane the adimmmemoed ° society

This Pward is made by HENRY C. SPENGLER POST #12
DEPARTMENT OF THE DISTRICT OF COLUMBIA, INC,

THE AMERICAN LEGION f
i. Li
Meena. Lr Lary

Commander

 
 

1455 Market St

Uber Tax ID Number: XX-XXXXXXX

Tax Summary for 2017
Thanks for driving with Uber in 2017. Below is a breakdown of your earnings over the year that may help you file your taxes.

Driving Totals 175 1,192.67

Online Miles shows all of the miles you drove while online,

including off trio miles. COMPLETED TRIPS ONLINE MILES
Your Gross Earnings Expenses, Fees and Tax Your Net Payout
Total Trip Earnings from Uber pius any other Expenses, Fees and Tax. For a complete breakdown, Not for tax filing purposes. This amount reoresents
additional earnings please refer to table 1 on page 2. what was paid in your bank account.
Gross Trip Earnings + $1,700.70 Expenses, Fees and Tax - $1,536.65 Net Trip Earnings $244.53
Total Additional Earnings + $80.48

$1,781.18 $1,536.65 = $244.53

This is not an official tax document. Uber does not offer any tax advice.

Check with a tax professional or go to t.uber.com/tax for more information.
1455 Market St

San Francisco, CA 94103

Uber Tax 1D Number: 45-2647 441

Antonette Jefferson

Tax Summary for 2018

Thanks for doing driving with Uber in 2018. Below is a breakdown of your eamings over the year that may help you file your taxes.

Driving Totals 52 390

onine Miles shows all of the miles you drove while online, including off trip COMPLETED TRIPS ONLINE MILES

®

SS
Your Gross Earnings Expenses, Fees and Tax Your Net Payout
Total Trip Earnings from Uber plus any other additional Expenses, Fees and Tax For acomplete breakdown, please Not for tax filing purposes. This amount represents wnat
earnings refer to table 1 onpage 2. was paid in your bank account.
Gross Trip Earnings +$59406 Expenses, Fees and Tax +$21856 NetEamings $430.32
Total Additional Earnings +$54.82

$648.88 $218.56 $430.32

This is not an official tax document Uber does not offer any tax advice.

Check with a tax professional or go to tuber.com/taxes-faq for more information
» Case 8:20-cv-01068-PX Document1-1 Filed 04/27/20 Page 5 of 7

2018 summary

Antonette Jefferson

Here's a summary of your earnings and rides for 2018. Thanks for driving with Lyft!

Your driving totals

Gross earnings

76 516.71

Rides Online miles

 

Ride payments $918.57
Non-ride earnings $103.71
Expenses

Lyft platform fees $138.45
Service fees $137.40
Third-party fees $24.56
Tolls $0.40
Express Pay fees $12.50

Online miles

The total miles you drove while online, including
miles when you weren't picking up or dropping off
a passenger.

Ride payments

The total amount passengers paid for the rides you gave.

Non-ride earnings

The total amount you earned outside of the rides you gave (like
bonuses or referrals).

Lyft platform fees

The total Lyft platform fees passengers paid for the rides you
gave. We use platform fees to help maintain the Lyft business.

Page 1of 2

Service fees

The total service fees passengers paid for the rides you gave.
Service fees are added to every ride to support some of Lyft's
operational costs, like insurance and background checks.

Third-party fees

The total third-party fees charged to passengers on your behalf
for the rides you gave. Third-party fees include items such as
airport fees and local taxes.

Tolls

The total reimbursements you got for tolls you paid out of
pocket.
1/9/2019

| Case 8:20-cv-0106.PX Document tt Filed Oz

udent Portal Unofficial Transcript
For Antonette Jefferson
Major(s) LLM_IP
GPA Group: LLM

Tarm: \Aa
| Via y~

4737/20 Page 6 of 7

 

 

 

  

 

 

 

 

 

 

 

 

 

Course Course Name Credits Grace Catagory Repeat
| LLMIP6000LECT LLM Copyright Law & Practice 3.00 B Curriculum No
Atiemotec arned GPA Hours Grace Points GPA
3.00 3.00 3.00 9. 00. 3.00
Course Course Name Crealis Grade Category Repeat
LLMIP6001LECT LLM Licensing of Intellectual Property 3.00 A Curriculum No
LLMIP6003LECT LLM Trademarks and Getic Genmelition / 3.00 A- Curriculum No |
| LLMIP6018LECT / LLM Patent Litigation Bn 2.00 7 A- Curioctamy No. i
| LLMIP6053LECT LLM Biotechnology and Intellectual Property Law 2.00 a A - —— Curriootuen No
i LLMIP6249LECT LLM Privacy and Information Security 2.00 a B Curriculum No —_
Atempied Earned GPA Hours Grade Points GPA
fern 12.00 12.00 12.00 44.35 3s 70 i
. 15.00 15.00 “45.00 53.35 3. 56 |
Course Course Name Crealis Grace Category Repeat
LLMIN6098LECT LLM Ins Co Formation Regulation & Governance | 3. 00 A Curriculum No
Attempted Earned . GPA Hours Grade Points GPA
3.00 3.00 3.00 12.00, 4.00 |
oe 7 18. 00 “18.00 : 18.00 : 65.3: 35 36 63 .
Course Course Name Creciis Grade Category Repeat
LLMHS6221LECT LLM Homeland & National Security Law Review - Exec. Board 1.00 CR Curriculum = No
LLMIP6O54LECT LLM inteltetucll Property in China and the Pacific Rim 2.00 B+ : Curriculum No
| LLMIP6072LECT LLM Cybercrimes 2.00 B Curriculum No
Attempted Earnec GPA Fours Gr ade Polnis GPA |
Term 5.00 5.00 4.00 12. 66 Os 7
[ 23.00 . 23.00 22.00 78. 01 - 3: 55 |
Course Course Name Credits Grade Catagory Repeat
/ LimHs6221 LECT LLM Homeland & National Security Law Review - Exec. Board 1 .00 WwW Curriculum = No
| LLMIP6O02LECT “LLM Pe Patent Len - 3, 00 A Comagar ‘No |
Attempted Earned GPA “ours Grade Point GPA |
4.00 3.00 11.01 3.67

3.00

https://vmap9 cooley.edu/estudent/cePortalTranscriptFriendly.asp

1/2
» 4/9/2019 Unofficial Transcript - Printer Friend]
. Case 8:20-cv-01068-PX Document 1-1 Filed 04/27/20 Page 7 of 7

Attempted Earned GPA Hours Grade Poinis GPA

27.00 26.00 25.00 89.02 3.56

PAI ICE A EE EOE RR ENE eS RN mw SE ama emaceO NE He erernrcneneccran oo ee ne sini

 

https://vmap9 .cooley.edu/estudent/cePortalTranscriptFriendly.asp 2/2
